Ingraham, J.
I am not satisfied with the execution of the writ of inquiry in this case. The proceeding is one to deprive a party of the possession and management of her property, and in a case where it appears that, notwithstanding the allegations against her, she has been able to take care of and increase the amount of money in the bank.
Where more jurors are sworn on such an inquisition than are absolutely necessary, and the proceeding is commenced before all, I think it irregular to discharge a part. Whatever number commences on the inquisition, the case should be continued before all. If they were not all present, the commissioner should have adjourned the proceedings till another day. There is room to suppose, even if no bias actually was indulged against the respondent, that there was not that care and attention given to the case, which a person in the situation of the respondent had a right to ask.
If any such bias or opinion previously formed, operated *213against her, there can be no doubt that she should have a new trial.
The motion to confirm the inquisition is denied, and a new trial is ordered before the same commissioners.